Alexander Scheftel v. Commissioner.Scheftel v. CommissionerDocket No. 62797.United States Tax CourtT.C. Memo 1957-139; 1957 Tax Ct. Memo LEXIS 95; 16 T.C.M. (CCH) 620; T.C.M. (RIA) 57139; July 31, 1957*95  Alexander Scheftel, Hotel Shelbourne, 37th and Lexington Avenue, New York, N. Y., pro se.  Anthony S. Del Guidice, Esq., for the respondent.  TIETJENSMemorandum Opinion TIETJENS, Judge: The Commissioner determined a deficiency in the income tax of Alexander and Ruth Scheftel for 1952 in the amount of $1,891.61 and he made additions to the tax for failure to file a declaration of estimated tax and for substantial underestimate of estimated tax in the respective amounts of $201.52 and $134.34. However only Alexander filed a petition with this Court. Alexander and Ruth filed their joint income tax return for 1952 with the director of internal revenue for the Upper Manhattan district of New York. On the return they claimed the following itemized deductions: Contributions$ 540.00Interest2,860.40Taxes88.57Medical and dental expenses1,545.00Miscellaneous2,750.00 The Commissioner disallowed the claimed deductions for lack of substantiation and allowed the standard deduction. He also disallowed a dependency credit claimed by the petitioner for his mother-in-law which disallowance was not contested.  The only question for decision is one*96  of fact, i.e. the amount of itemized deductions which the petitioner may properly claim. In view of the petitioner's testimony and other evidence, we find that Alexander and Ruth made the following deductible expenditures during the year 1952: Contributions$ 100.00Interest724.91Taxes88.57Medical and dental expenses1,595.00 *The petitioner alleged that he incurred $2,750 for business expenses for his corporation for which he was not reimbursed. He had no documentary evidence to support his allegation and his testimony in regard to the expenses was vague and general. We think that he has failed to show that he incurred the expenses and we so hold. No evidence was introduced by the petitioner in regard to the additions to tax made by the Commissioner and we therefore approve them. The correct amount of such additions may be determined in a computation under Rule 50. Decision will be entered under Rule 50.  Footnotes*. This amount represents actual medical and dental expenditures.↩